DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II, claims 1-12, 17, and 18, is acknowledged.  Election was made without traverse in the reply filed October 6, 2022.  Claims 13-16, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paras. 0097, 0099).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following minor informalities:  Para. 0077 contains the typographical error “appropriately -sized,” which should be amended to recite “appropriately-sized.”  
The disclosure is objected to because of the following minor informalities:  Para. 0084 contains the typographical error “glove150,” which should be amended to recite “glove 150.”
The disclosure is objected to because of the following minor informalities:  Para. 0127 contains the typographical error “liner174,” which should be amended to recite “liner 174.”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 19 recites the limitation “narrowest width of the wrist region,” however, this limitation should be amended to recite “the narrowest width of the wrist region.”  
Claim 6 is objected to because of the following informalities:  Line 1 recites the limitation “body,” however, this limitation should be amended to recite “the body.”
Claim 17 is objected to because of the following informalities:  Line 22 recites the limitation “narrowest width of the wrist region,” however, this limitation should be amended to recite “the narrowest width of the wrist region.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 12, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2019/0191955 Ji.
To claim 1, Ji discloses a glove (100) (see Figures 1-9; paras. 0019-0067) comprising:
a body defining an interior cavity adapted to receive a person's hand therein (see especially Figure 6);
wherein the body includes:
	a thumb region adapted to receive the person's thumb therein;
	an index finger region adapted to receive the person's index finger therein, wherein the index finger region has a first side that together with a first side of the thumb region defines a thumb crotch therebetween;
	a wrist region adapted to receive the person's wrist therein (see Figure 6);
	an imaginary first plane (Y) (annotated Figure 6, see below) extending generally along the first side of the index finger region, downwardly beyond the thumb crotch, and through the thumb region;
	an imaginary second plane (X) (annotated Figure 6) oriented at right angles to the imaginary first plane and extending along a narrowest width of the wrist region; wherein the imaginary first plane and imaginary second plane intersect one another at an intersection region (I) (annotated Figure 6); and
	an imaginary third plane (CP) (annotated Figure 6) oriented parallel to the imaginary first plane and at right angles to the imaginary second plane, said imaginary third plane passing through the narrowest width of the wrist region;
	wherein the imaginary second plane intersects a first side of the wrist region at a transition region (T) (annotated Figure 6); and wherein the transition region is located outwardly from the intersection region in a direction moving away from the imaginary third plane and towards the imaginary first plane.

    PNG
    media_image1.png
    910
    614
    media_image1.png
    Greyscale

To claim 2, Ji further discloses a glove wherein the imaginary third plane is a center plane passing generally through a center of the narrowest width of the wrist region such that the imaginary center plane is equidistant from a first side and a second side of the wrist region (annotated Figure 6).

To claim 3, Ji further discloses a glove wherein the transition region is located at or proximate to the first side of the wrist region (annotated Figure 6).

To claim 4, Ji further discloses a glove wherein the wrist region extends downwardly for a distance to a bottom end of the wrist region (X2), and wherein the bottom end of the wrist region is located generally parallel to the imaginary second plane (annotated Figure 6).

To claim 5, Ji further discloses a glove wherein the wrist region tapers inwardly from the bottom end and moving towards the imaginary second plane (annotated Figure 6).

To claim 6, Ji further discloses a glove wherein body includes a finger region comprising the index finger region, a middle finger region, a ring finger region, and a little finger region; and wherein the glove is an ambidextrous glove where the thumb region, the index finger region, the middle finger region, the ring finger region, and the little finger region are aligned along an imaginary common plane (annotated Figure 7, see below); and wherein the imaginary second plane is oriented at right angles to the imaginary common plane (annotated Figures 6 and 7).

    PNG
    media_image2.png
    898
    563
    media_image2.png
    Greyscale

To claim 7, Ji further discloses a glove wherein the body has an exterior surface, and wherein at least a portion of the exterior surface is textured (130) (see Figures; paras. 0060-0061).

To claim 11, Ji further discloses a glove wherein the body is fabricated from one or more of latex, nitrile, and natural rubber (para. 0003).

To claim 12, Ji further discloses a glove wherein the one or more of latex, nitrile, and natural rubber includes one or more materials that improve a strength, a cut-resistance, a heat resistance, a cold resistance, a water resistance, and a protection to the person's hand received within the interior cavity of the glove (para. 0040).

To claim 17, Ji discloses a glove (100) (see Figures 1-9; paras. 0019-0067) comprising:
a body defining an interior cavity adapted to receive a person's hand and wrist therein (see especially Figure 6);
wherein the body includes:
	a palm region and a back region opposed to the palm region;
	a thumb region and a finger region extending outwardly from the palm region and the back region, wherein the finger region includes an index finger region having a first side that together with a first side of the thumb region defines a thumb crotch therebetween;
	a wrist region extending downwardly from the palm region and the back region, said wrist region having a narrowest width that extends between a first side of the wrist region and a second side of the wrist region (see Figure 6);
	an imaginary first plane (Y) (annotated Figure 6, see above) extending generally along the first side of the index finger region, downwardly beyond the thumb crotch, and through the thumb region; and
	an imaginary second plane (X) (annotated Figure 6) oriented at right angles to the imaginary first plane and extending along the narrowest width of the wrist region; wherein the imaginary second plane intersects the imaginary first plane at an intersection region (I) (annotated Figure 6);
	an imaginary third plane (CP) (annotated Figure 6) is oriented parallel to the imaginary first plane and at right angles to the imaginary second plane, said imaginary third plane passing through the narrowest width of the wrist region; and
	wherein the imaginary second plane intersects the wrist region's first side at a transition region (T) (annotated Figure 6); and wherein the transition region is located on an opposite side of the imaginary first plane from the imaginary third plane.

To claim 18, Ji further discloses a glove wherein the transition region is located vertically below the thumb crotch (annotated Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (as applied to claims 1 and 7, above) in view of US Pub No. 2012/0036612 Hull.
To claim 8, Ji discloses a glove as recited in claims 1 and 7, above.
Ji does not expressly disclose a glove wherein the exterior surface is textured with a diamond pattern.
However, Hull teaches a glove (110 of Figure 5) (paras. 0020, 0022, and 0050) wherein the exterior surface is textured with a diamond pattern (see Figure 5; paras. 0020, 0022, and 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of Ji to include a diamond pattern as taught by Hull because Hull teaches that this configuration is known in the art and beneficial for providing gripping properties (paras. 0020, 0022, 0050).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (as applied to claim 1, above).
To claims 9 and 10, Ji disclose a glove as recited in claim 1, above.
Ji does not expressly disclose a glove wherein the body is fabricated from a material having a thickness in a range of from about 4 mils up to about 15 mils, wherein the thickness is measured from an exterior surface of the body to an interior surface thereof and wherein the body is fabricated from a material having a thickness measured from an exterior surface of the body to an interior surface thereof, and wherein the body includes a palm region and a back region interposed between the finger region and the wrist region, wherein the finger region is about 8 mils thick, the palm region and back region are about 7 mils thick, and the wrist region is about 5 mils thick.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the glove of Ji such that the body is fabricated from a material having a thickness in a range of from about 4 mils up to about 15 mils, wherein the thickness is measured from an exterior surface of the body to an interior surface thereof and wherein the body is fabricated from a material having a thickness measured from an exterior surface of the body to an interior surface thereof, and wherein the body includes a palm region and a back region interposed between the finger region and the wrist region, wherein the finger region is about 8 mils thick, the palm region and back region are about 7 mils thick, and the wrist region is about 5 mils thick as a matter of routine optimization.  It would further have been obvious to one of ordinary skill in the art that a relatively high thickness glove would be beneficial for the invention of Ji which is intended to aid with handling hot items and surfaces.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/168,624 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they each claim gloves with substantially the same structural characteristics.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732